The suit was commenced by warrant in debt on a former judgment for $45.66, and on the trial the defendant suggested the want of assets to the magistrate, who indorsed the suggestion on the warrant, and gave judgment for the plaintiff for the debt demanded and interest and costs, and returned the proceedings to the County Court. The defendant appeared and pleaded no assets and plene administravit, and issue was taken thereon. By the consent of the parties an order was then made referring it to the clerk to take and state an account of the personal estate of the intestate in the hands of the defendant or for which he ought to be liable to the plaintiff in this suit. The clerk made his report to the next term, by which it appeared that the defendant had fully administered, and that a small balance was due from the estate to the defendant. The plaintiff took several exceptions to the report, which were overruled; and then the court confirmed the report, and the plaintiff appealed to the Superior Court. In the latter court his Honor overruled (415) all the plaintiff's exceptions but one. That he allowed, and, by doing so, the balance of the account was changed so as to make the defendant debtor to the estate of his intestate in the sum of $7.60; and for that sum and the costs there was judgment against the defendant, from which he appealed.
The reference was not to the clerk as an arbitrator. The parties did not treat the report as an award, and it is plain that it was not so intended to be. The purpose was to proceed under the act of 1826, upon the supposition that the case was within it, as was done in Lynch v. Johnson,ante, 224, and there held to be erroneous. Issues were joined in the record for the jury, and there has been no trial of them; consequently, the judgment, thus rendered without a verdict, must be reversed and the cause remanded for further proceedings according to law.
PER CURIAM.         Judgment reversed and cause remanded. *Page 297 
(416)